DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe et al (US 6,133,557) in view of Taniguchi et al (US 6,737,612).  
Kawanabe shows the heating device claimed including a heating resistor  embedded (12) embedded in a base (11) wherein the heating resistor is a wire extending in a single continuous line from one of a pair of terminals to the other and the pair of terminals each having semicircular shape forming a circular shape as a whole in a plain view as illustrated in Figure 7(A). But, Kawanabe does not show a connecting member having two columnar members that each correspond to each of the pair of 
Taniguchi shows it is known to provide a connecting member having two columnar members (26, 27) having a semicircular shape wherein there is an insulator shown via a gap of air that insulates one columnar member from the other member, and Taniguchi also shows a pair of lands (36, 37) each having a semicircular shape that forms a circular shape as whole in a circular shape in a plan view. 
In view of Taniguchi, it would have been obvious to one of ordinary skill in the art to adapt Kawanabe with the terminals, the lands, and the connecting columnar members that are shaped substantially similar or correspond to each other forming a circular shape in a plan view that allows for more uniform heat pattern between the terminals, the lands, and connecting members that would predictably prevent any hot spots along its electrical connection thereto and allow a prolonged life of the heating device by providing an excellent electrical connection as well as providing the uniform heating distribution.  
With respect to claim 2, Kawanabe further shows one of the pair of terminals that forms one of a semicircular parts and the other part forming the other semicircular part by halving a predetermined circle as shown in Figure 7(A).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe in view of Taniguchi as applied to claims 1 and 2 above and further in view of Erickson et al (US 5,488,349).

Erickson shows a pair of terminals (50, 52) having one circular part at a center and an annular part having a C-shaped part as illustrated in Figure 1.  
In view of Erickson, it would have been obvious to one of ordinary skill in the art to adapt the pair of terminals of Kawanabe, as modified by Taniguchi, having the shapes including a center part and an annular part as shown in Erickson as an alternative arrangement that can also allow the pair of terminals to form in a circular shape as a whole.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe in view of Taniguchi as applied to claims 1 and 2 above and further in view of Kosakai et al (US 2019/0088517). 
Kawanabe in view of Taniguchi shows the device claimed except for a cooling plate as claimed. 
Kosakai shows a cooling plate/base (3) having a cooling/refrigerant passage (3A) wherein the cooling plate further includes a through-hole through which a pair of supply terminals/lands (51) is provided there through. 
In view of Kosakai, it would have been obvious to one of ordinary skill in the art to adapt Kawanabe, as modified by Taniguchi, with a cooling plate that would further control the desired temperature of the base to effectively heat a wafer wherein the cooling plate is further provided with a through hole so that the supply terminals/lands 
With respect to claim 6, Kosakai further shows it is known to provide a base with a plurality of heating zones that is each provided with a respective heating resistor/heater. Also see Figure 2.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Natsuhara et al (US 2004/0188413) in view of Kawanabe et al (US 6,133,557) and Taniguchi et al (US 6,737,612).
Natsuhara shows the heating device claimed including at least two heating resistors (2, 3) embedded in a base wherein each heating resistors having its respective pair of terminals, totaling four terminals, that are collectively provided at one position and forming a circular shape in plain view as illustrated in Figure 5 (see the dotted line forming a circular shape in Figure 5). But, Natsuhara does not show a connecting member connected to the terminals wherein the connecting member has a four columnar members each responding to the four terminals, and the columnar members are combined with an insulator as claimed. 
Kawanabe shows a heating resistor having its terminals having sectorial parts wherein such sectorial parts form a half circular shape as illustrated in Figure 7(B) for one heating element.  
Taniguchi shows it is known to provide a connecting member having two columnar members (26, 27) having a semicircular shape wherein there is an insulator shown via a gap of air that insulates one columnar member from the other member 
In view of Kawanabe and Taniguchi, it would have been obvious to one of ordinary skill in the art to adapt the four terminals of Natsuhara with a sectorial part as taught in Kawanabe as an alternative terminal shape which would predictably result in the four terminals forming the circular shape having two diametrical lines that are orthogonal to each other wherein such arrangement allows for a suitable and convenient electrical connection confined in one location wherein the four terminals are each connected with its respected columnar members having the same corresponding shape so that the connecting members would predictably prevent any hot spots along its electrical connection thereto and allow a prolonged life of the heating device by providing an excellent electrical connection as well as providing the uniform heating distribution.  
With respect to claim 9, Taniguchi further shows it is known to provide a pair of lands (36, 37) having a shape that corresponds to the connection members wherein as Kawanabe shows the terminals having the substantially same shape as the lands of Taniguchi, it would have been obvious to adapt Natsuhara with the lands having the same correspond shape as that of the terminals, including its four terminals, so that consistent electrical heating connections can be predictably made without hot spots that can occur due to different resistivity of the connections.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Natsuhara in view of Kawanabe and Taniguchi as applied to claims 7-9 above and further in view of Kosakai et al (US 2019/0088517). 

Kosakai shows a cooling plate/base (3) having a cooling/refrigerant passage (3A) wherein the cooling plate further includes a through-hole through which a pair of supply terminals/lands (51) is provided there through. 
In view of Kosakai, it would have been obvious to one of ordinary skill in the art to adapt Natsuhara, as modified by Kawanabe and Taniguchi, with a cooling plate that would further control the desired temperature of the base to effectively heat a wafer wherein the cooling plate is further provided with a through hole so that the supply terminals/lands can be routed there through to make an electrical connection with the terminals of the heating resistor as known in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection which includes the newly applied Taniguchi reference as stated in the ground of rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761